Citation Nr: 1510986	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2011 and December 2013.

The issue of entitlement to service connection for B-Cell lymphoma was referred to the Agency of Original Jurisdiction (AOJ) in December 2013, but has not been adjudicated.  The Board does not have jurisdiction over that issue.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A bilateral knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A skin disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A skin disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2006.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Although private treatment records indicate the Veteran reported having served in the Republic of Vietnam, the Veteran denied having served in Vietnam in his December 2005 application for VA benefits and no such service is otherwise demonstrated upon review of the available service evidence of record.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

When VA provide an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has bilateral knee and skin disabilities as a result of active service.  The service medical records show that in August 1970, he sustained a puncture wound to the medial surface of the left tibia below the knee.  X-ray studies at that time revealed no bony abnormality.  Reports dated in October 1970 noted he was issued left and right knee braces.  Records show he was treated for tinea corporis in March 1971 and for recurring rash to the chest and back in July and August 1971.  In his report of medical history in September 1973, the Veteran denied having had skin diseases and a "trick" or locked knee.  A September 1973 separation examination revealed tinea versicolor on the back.  Clinical evaluation of the lower extremities at that time was normal.  

Private treatment records show the Veteran underwent arthroscopic surgery on the left knee in December 1985 and October 1996.  No opinions as to etiology were provided.  A September 2005 report noted a history of osteoarthritis with chronic knee pain.  A November 1996 report noted he had a rash that resolved upon termination of his use of Percodan.  Records show he was treated for basal cell carcinoma in September 2002 and for actinic keratosis in June 2009.  A March 2010 report noted an area of Lichen simplex chronicus to the left mandible.  

An August 2011 VA examination included diagnoses of status post knee arthroscopies with no current objective findings pertaining to a left knee puncture during service in August 2010, resolved basal cell carcinoma to the anterior chest, and no objective findings to support a diagnosis of fungal infection at that time.  Bilateral knee X-ray studies were normal.

On VA examination in February 2014 the Veteran reported having sustained a puncture wound to the left knee in service with pain and swelling that had continued after that injury.  Bilateral knee X-ray studies were normal.  The diagnoses included status post left knee arthroscopy without residuals.  The examiner noted the disorder was not due to service, was not secondary to the puncture wound injury in 1970, and a subsequent arthroscopy was not required or made necessary due to the in-service incident.  It was noted that the 1970 puncture wound was shown to occurred below the knee with no joint involvement and that X-ray studies were normal.  The examiner also provided diagnoses of actinic keratosis and resolved basal cell carcinoma.  It was noted that the disorders were not caused by service and were not secondary to tinea versicolor.  

Based upon the evidence of record, the Board finds bilateral knee and skin disabilities were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is also no evidence of arthritis of the knees manifest within one year of discharge from service.  The opinions of the August 2011 and February 2014 VA examiners are found to be persuasive.  The opinions are shown to have been based on interviews with the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these matters and he is not competent to provide etiology opinions regarding an association between a post-service diagnosis and service.  The Board has conducted a thorough review of the pertinent evidence of record and found competent evidence that knee or skin disabilities were incurred as a result of service or that any current knee or skin disabilities were related to service.  The Veteran has not submitted any competent evidence that shows that it is at least as likely as not that any knee or skin disabilities are related to service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims, and that service connection must be denied.  


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a skin disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


